          Case 8:19-cv-00985-GJH Document 29 Filed 06/14/19 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND



 TIMOTHY H. EDGAR, et al.,

                Plaintiffs,

        v.                                            Case No. 8:19-cv-00985 (GJH)

 DANIEL COATS, Director of National
 Intelligence, et al.,

                Defendants.



             UNOPPOSED MOTION FOR LEAVE TO FILE EXCESS PAGES
       Defendants Daniel Coats, Director of National Intelligence, Gina Haspel, Director of the

Central Intelligence Agency, Patrick M. Shanahan, Acting Secretary of Defense, and Paul M.

Nakasone, Director of the National Security Agency (collectively, “Defendants”) hereby request

leave to file a memorandum in support of their motion to dismiss that contains five pages more

than ordinarily permitted under this Court’s Local Rule 105(3).          Defendants request these

additional pages in light of the number and complexity of the issues implicated by the Complaint,

which include jurisdictional and merits issues relating to the entire prepublication review regimes

of four separate agencies and five different plaintiffs. The undersigned counsel has conferred with

counsel for Plaintiffs, who have indicated that Plaintiffs do not oppose this request.

Dated: June 14, 2019                          Respectfully submitted,

                                              JOSEPH H. HUNT
                                              Assistant Attorney General

                                              ANTHONY COPPOLINO
                                              Deputy Director
                                              Federal Programs Branch

                                              /s/ Serena Orloff
                                              SERENA M. ORLOFF

                                                 1
Case 8:19-cv-00985-GJH Document 29 Filed 06/14/19 Page 2 of 2



                           California Bar No. 260888
                           Trial Attorney
                           U.S. Department of Justice, Civil Division
                           Federal Programs Branch
                           1100 L Street NW, Room 12512
                           Washington, D.C. 20005
                           Telephone: (202) 305-0167
                           Fax: (202) 616-8470
                           Serena.M.Orloff@usdoj.gov

                           Attorneys for Defendants




                              2
